Case 3:20-cv-00017-MMH-JBT Document 23 Filed 04/06/20 Page 1 of 3 PageID 351



                                            1
                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA


                                                      CIVIL ACTION NO: 3:20-cv-17-J-34JBT
MERLIN KAUFFMAN, an individual

          Plaintiff,

v.

TRANS HIGH CORPORATION, a New
York company and HIGH TIMES HOLDING
CORPORATION, a Delaware company

          Defendant.

                                              /


     PLAINTIFF’S MOTION FOR EXTENSION OF TIME TO SERVE DEFENDANT

                                TRANS HIGH CORPORATION

          Plaintiff MERLIN KAUFFMAN (herein “KAUFFMAN”) by and through his undersigned

counsel and pursuant to Fed. R. Civ. P. 6(b), hereby moves for an extension of time of 90 days

through July 6, 2020 to serve Defendant TRANS HIGH CORPORATION (herein THC) and

states:

1. On January 8, 2020, KAUFFMAN filed a Complaint for breach of contract which included

     injunctive relief, damages and other relief against Defendants.

2. KAUFFMAN served co-Defendant HIGH TIMES HOLDING CORPORATION (herein

     “HIGH TIMES” with a summons and copy of the Complaint on January 10, 2020. See

     Affidavit of Service (D.E. 7 and D.E. 22).

3. There is a separately pending motion for Clerks default regarding HIGH TIMES (D.E. 22).
Case 3:20-cv-00017-MMH-JBT Document 23 Filed 04/06/20 Page 2 of 3 PageID 352



                                             2
4. After filing the Complaint, Plaintiff remained diligent and attempted to serve the other

   Defendant, THC, at five different locations. (See Composite Exhibit A).

5. On January 13, this Court issued an Order regarding questions over jurisdiction. (D.E. 6).

6. Plaintiff responded to the Court’s jurisdictional questions. (D.E. 10).

7. On February 3, the Court held a telephonic status conference and request that plaintiff provide

   a Supplemental Response to the Court’s jurisdictional inquiry.

8. On February 18, Plaintiff filed this supplemental response. (D.E. 19).

9. During this period of time, given the Court’s uncertainty regarding jurisdiction, Plaintiff did

   not pursue additional service attempts on Defendant THC.

10. On March 18, this Court ultimately filed a Notice finding that jurisdiction is satisfied. (D.E.

   20).

11. As noted in the Supplemental Response regarding jurisdiction, it was determined that THC’s

   offices were in Venice California.

12. On March 19, California’s Governor issued a state wide Stay-at-Home Order for all residents.

13. On March 26, Broward County, the location of the undersigned law offices, issued a stay-at-

   home-Order.

14. There is limited availability for a process server to effectuate service, on a business that may

   likely be closed due to these state wide Orders.

15. Given the recent and ongoing COVID19 pandemic, Plaintiff seeks an extension of time of at

   least 90 days to effectuate service on Defendant TRANS HIGH CORPORATION, as permitted

   under Fed.R.Civ.P. 4(m).

16. This Court may for good cause shown and upon timely motion enlarge the time within which
Case 3:20-cv-00017-MMH-JBT Document 23 Filed 04/06/20 Page 3 of 3 PageID 353



                                               3
   an act shall otherwise be done.

17. This Motion is not made for the purpose of delay and the Defendants will not be prejudiced by

   this enlargement.

       WHEREFORE, KAUFFMAN Plaintiff seeks an extension of time of at least 90 days,

through July 6, 2020 to effectuate service on Defendant TRANS HIGH CORPORATION.


                                            Respectfully Submitted:

                                            /s/Darren Spielman
                                            Darren Spielman, Esq. (FL Bar No 10868)
                                            DSpielman@ComplexIP.com
                                            Robert C. Kain, Jr., Esq. (FL Bar No. 266760)
                                            RKain@ComplexIP.com
                                            Kain Spielman, P.A.
                                            900 Southeast 3rd Avenue, Suite 205
                                            Fort Lauderdale, Florida 33316
                                            Telephone:     (954) 768-9002
                                            Facsimile:     (954) 768-0158
                                            Counsel for Plaintiff
